FILED
                             FOR PUBLICATION                            MAY 18 2007

                                                                   CATHY A. CATTERSON, CLERK
                   UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                          FOR THE NINTH CIRCUIT


ARANGESAN SUNTHARALINKAM,                      No. 04-70258

          Petitioner,                          Agency No. A79-784-825

  v.
                                               ORDER
ALBERTO R. GONZALES, Attorney
General,

          Respondent.


Before:      SCHROEDER, Chief Judge.


       Petitioner’s unopposed motion for leave to file 15,500 word supplemental

brief is GRANTED.